Citation Nr: 1015428	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-22 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD), major depressive disorder, and generalized anxiety 
disorder.

2.  Entitlement to service connection for a skin condition, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1966 to September 1968.  Service in the 
Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claims.

The Board observes that in addition to PTSD, the medical 
evidence of record also indicates diagnoses of major 
depressive disorder and generalized anxiety disorder.  It is 
clear that the Veteran is asserting entitlement to service 
connection for a psychiatric disability or disabilities, 
however diagnosed.  The United States Court of Appeals for 
Veterans Claims has recently decided that a veteran is not 
held to the disabilities (s)he has listed as a lay person 
without medical expertise; rather, service connection should 
be considered for any acquired psychiatric disorder.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when 
a claimant makes a claim, (s)he is seeking service connection 
for symptoms regardless of how those symptoms are diagnosed 
or labeled].  The issue on appeal has been restated 
accordingly.

The issue of entitlement to service connection for a skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Veteran will be 
notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is diagnosed with PTSD, major depressive 
disorder, and generalized anxiety disorder.

2.  The medical and other evidence of record supports a 
conclusion that the Veteran's currently diagnosed acquired 
psychiatric disorder (to include PTSD, major depressive 
disorder, and generalized anxiety disorder) was precipitated 
by stressors he experienced while serving in Vietnam.


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD, major 
depressive disorder, and generalized anxiety disorder was 
incurred in military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include PTSD, major depressive 
disorder, and generalized anxiety disorder.

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  As indicated above, the issue 
of entitlement to service connection for a skin condition, 
claimed as secondary to herbicide exposure, will be addressed 
in the Remand section below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in October 2005.  The Board need 
not, however, discuss the sufficiency of either the VCAA 
notice letter or VA's development of the claim in light of 
the fact that the Board is granting the claim.  Thus, any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board notes the Veteran has not received proper notice 
regarding degree of disability and effective date as required 
by the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, as discussed in detail 
below, the Board is granting the Veteran's service connection 
claim.  It is not the Board's responsibility to assign a 
disability rating or an effective date in the first 
instance.  The RO will be responsible for addressing any 
notice defect with respect to the assignment of an initial 
disability rating and/or effective date when effectuating the 
award, and the Board is confident that the Veteran will be 
afforded appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present: (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2009).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2009).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994). 

Analysis

The Veteran contends that he suffers from an acquired 
psychiatric disorder to include PTSD, major depressive 
disorder, and generalized anxiety disorder due to his 
military service.  Specifically, he has stated that he 
witnessed the death of his company commander, Captain P.E.N., 
Jr. in December 1967.  See the Veteran's stressor statement 
dated November 2005.  

As to Hickson/38 C.F.R. § 3.304(f) element (1), current 
disability, private treatment records show that the Veteran 
has been diagnosed with PTSD, major depressive disorder, and 
generalized anxiety disorder.  See the clinical assessment 
from Dr. M.J.H. dated October 2005.  He was also diagnosed 
with PTSD and dysthymic disorder by the April 2008 VA 
examiner.  See the VA examination report dated April 2008.  
Additionally, the Veteran was afforded a VA examination in 
December 2009, at which time the VA examiner diagnosed the 
Veteran with major depressive disorder and generalized 
anxiety disorder.  However, the December 2009 VA examiner did 
not diagnose the Veteran with PTSD.  

The December 2009 VA examiner stated that although the 
Veteran did suffer from symptoms of PTSD, "psychological 
testing was invalid (MMPI-2) and inconsistent with his verbal 
report (PCL-M).  Further, he had indicated to another 
provider . . . that his PTSD symptoms were also caused, in 
part, by childhood sexual abuse and a family member's 
murders-suicide."  The examiner concluded that if the 
Veteran "did meet the criteria for PTSD, it would be 
difficult to determine the degree to which the symptoms were 
caused by his military stressor versus earlier family 
stressors."  The opinion of the December 2009 VA examiner's 
opinion as to the claimed PTSD is admittedly speculative and 
based upon inconclusive evidence.  Accordingly, the Board 
finds it to be of little weight of probative value.  C.f. 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996). 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Board places greater weight 
of probative value on the opinions of the April 2008 VA 
examiner and Dr. M.J.H., who both diagnosed the Veteran with 
PTSD after conductive appropriate diagnostic testing and 
reviewing the Veteran's treatment history.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."]  The competent medical evidence of 
record therefore indicates that the Veteran is diagnosed with 
an acquired psychiatric disorder to include PTSD, major 
depressive disorder, and generalized anxiety disorder.  

Therefore, the Board finds that Hickson/38 C.F.R. § 3.304(f) 
element (1) has been satisfied with respect to current 
diagnosis.  

With respect to Hickson/38 C.F.R. § 3.304(f) element (2), the 
Veteran has not contended that he served in combat.  Instead, 
he has asserted that he witnessed the death of company 
commander, Captain P.E.N., Jr., who was run over and killed 
by a South Vietnamese truck in December 1967.  See the 
Veteran's stressor statement dated November 2005.  Since 
combat status has not been demonstrated, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressors.  See Moreau, supra.  
Therefore, to substantiate the claim, the record must contain 
service records or other credible evidence which supports and 
does not contradict the Veteran's assertions.  

A review of the record shows that Captain P.E.N., Jr.'s 
service personnel records have been associated with the 
Veteran's claims folder.  These records corroborate the 
Veteran's description of the death of the company commander 
in December 1967 when he was run over by a 'friendly' 
vehicle.  Moreover, those records as well as the Veteran's 
service personnel records demonstrate that both the Veteran 
and Captain P.E.N., Jr., were assigned to Headquarters 
Battalion, Second Battalion, 11th Artillery.  

The available service records support the Veteran's 
description of the in-service death of Captain P.E.N., Jr.  
The Board has no reason to disbelieve the Veteran's 
contention that he witnessed the accident and, therefore, 
finds the Veteran's statements to be credible concerning this 
in-service stressor.  The Board finds that there is 
sufficient evidence in the claims folder which serves to 
confirm the Veteran's claimed stressor.  Accordingly, element 
(2) is also met.

Turning to crucial Hickson/38 C.F.R. § 3.304(f) element (3), 
medical nexus, the Board finds that the competent medical 
evidence of record supports the conclusion that the Veteran's 
acquired psychiatric disorder to include PTSD, major 
depressive disorder, and generalized anxiety disorder, is 
related to the Veteran's claimed in-service stressor.  
Specifically, as to the PTSD, the April 2008 VA examiner 
indicated that the Veteran's PTSD "is secondary to the 
traumatic event in which he witnessed the death of . . . 
[Captain P.E.N., Jr.]."  As to the depression and anxiety, 
Dr. M.J.H. stated, "[t]he Veteran suffers from a long-term 
history of severe anxiety and depression dating from his 
service in Vietnam."  Consistently, the December 2009 VA 
examiner stated that the Veteran's anxiety and depression 
"were exacerbated by his verified stressor."  

Accordingly, the medical evidence of record demonstrates that 
the Veteran's acquired psychiatric disorder to include PTSD, 
major depressive disorder, and generalized anxiety disorder 
is related to his in-service stressor.  Element (3) of 
Hickson/38 C.F.R. § 3.304(f), nexus, has also been satisfied.  

In summary, the Veteran has met all requirements needed to 
establish service connection for an acquired psychiatric 
disorder to include PTSD, major depressive disorder, and 
generalized anxiety disorder.  The benefit sought on appeal 
is therefore granted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD, major depressive disorder, and 
generalized anxiety disorder is granted.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claim of entitlement to service connection for a 
skin condition must be remanded for further evidentiary 
development.  

Reasons for remand

The Veteran has asserted entitlement to service connection 
for a skin condition as secondary to herbicide exposure.  See 
the Appellant's Brief dated April 2010.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson, supra.

As to Hickson element (1), current disability, the Board 
recognizes that the Veteran has not identified a specific 
skin condition for which he is seeking service connection.  
Private treatment records dated in August 2006 document the 
Veteran's treatment for cellulitis.  As such, Hickson element 
(1) is satisfied for the purposes of this remand.  

The Board additionally notes that in the January 2010 
supplemental statement of the case (SSOC), the RO indicated 
that "Chillocothe VAMC treatment records show treatment for 
a skin condition."  The Board has reviewed the entirety of 
the record and finds that no such treatment records have been 
associated with the Veteran's claims folder.  Accordingly, 
such must be accomplished.

Concerning Hickson element (2), in-service disease or injury, 
it is undisputed that the Veteran served in the Republic of 
Vietnam.  As such, the Veteran's exposure to herbicides 
(Agent Orange) is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2009). Accordingly, Hickson element (2) is satisfied.

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the Veteran's 
VA claims folder offer an opinion as to a possible causal 
relationship between the Veteran's claimed skin condition and 
his in-service herbicide exposure.  In Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002), the Court held that where 
there is evidence of record satisfying the first two 
requirements for service connection but no competent medical 
evidence addressing the third requirement (medical nexus), VA 
must obtain a VA examination and medical nexus opinion.  See 
also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  As such, a VA examination with medical 
nexus opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.	VBA should attempt to contact the 
Veteran and request that he identify 
any outstanding medical examination and 
treatment records pertaining to his 
claims.  All efforts to contact the 
Veteran should be memorialized.  VBA 
should take appropriate steps to secure 
any outstanding VA treatment records, 
including those from the Chillocothe VA 
Medical Center, and any medical 
treatment records identified by the 
Veteran and associate them with the 
Veteran's VA claims folder.

2.	VBA should subsequently schedule the 
Veteran to be examined by a physician 
with appropriate expertise for the 
purpose of determining the existence, 
nature, and etiology of the Veteran's 
claimed skin condition.  The Veteran's 
VA claims folder, including a copy of 
this remand, must be made available to 
the examiner.  The examiner should 
either diagnose or rule out a current 
skin condition.  The examiner should 
specifically address the August 2006 
diagnosis of cellulitis as well as any 
other skin condition indicated in the 
Veteran's treatment records.  Any 
diagnostic testing deemed to be 
necessary by the examiner should be 
accomplished.  If a skin condition is 
diagnosed, the examiner should then 
render an opinion, with thorough 
rationale, as to whether it is at least 
as likely as not (e.g. a 50/50 
probability) that the Veteran's skin 
condition is related to the Veteran's 
military service, to include herbicide 
exposure while in the Republic of 
Vietnam.  A report of the examination 
should be prepared and associated with 
the Veteran's VA claims folder.  

3.	Following any further development that 
VBA deems necessary, the Veteran's 
claim should then be readjudicated.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


